     Ognian Gavrilov, SBN 258583
 1   H. Vincent McLaughlin, SBN 106071
     GAVRILOV & BROOKS
 2   2315 Capitol Avenue
 3   Sacramento, CA 95816
     Telephone:    (916) 504-0529
 4   Facsimile:    (916) 473-5870
     Email:        vmclaughlin@gavrilovlaw.com
 5
     Attorneys for Plaintiff
 6   Rackwise, Inc.

 7                         IN THE UNITED STATES DISTRICT COURT
 8
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   RACKWISE, INC., a Nevada corporation,                CASE NO. 2:17-cv-00797-WBS-CKD

11                   Plaintiff,
12                                                        ORDER GRANTING
             v.
                                                          VOLUNTARY DISMISSAL OF TORT
13
                                                          CLAIMS AND ENTRY OF FINAL
14   GUY ARCHBOLD, an individual,                         JUDGMENT

15
                     Defendant.
16
17           On April 29, 2019, Plaintiff Rackwise, Inc. (“Plaintiff” or “Rackwise”) filed its Motion

18   for Voluntary Dismissal of Tort Claims and Entry of Final Judgment. (Dkt. 150).

19           Plaintiff has requested that the Court dismiss the following causes of action in

20   Plaintiff’s First Amended Complaint (Dkt. 4), pursuant to Federal Rule of Civil Procedure

21   41(a)(2): Second Cause of Action (Conversion), Third Cause of Action (Fraud), Fourth Cause

22   of Action (Breach of Duty of Good Faith and Loyalty), and Fifth Cause of Action (Tortious

23   Interference with Prospective Economic Advantage).

24           Plaintiff has requested that the Court, pursuant to Federal Rule of Civil Procedure 54(b)

25   and Federal Rule of Civil Procedure 58(b)(2), enter Final Judgment on the First Cause of

26   Action (Declaratory Relief) in Plaintiff’s First Amended Complaint consistent with the

27   September 5, 2018 Memorandum of Decision, Findings of Fact, and Conclusions of Law. (Dkt.

28   132).
             No Opposition to the Motion having been received from Defendant Guy Archbold

                                                1
                       ORDER GRANTING VOLUNTARY DISMISSAL OF TORT CLAIMS
                                 AND ENTRY OF FINAL JUDGMENT
 1   (“Defendant” or “Archbold”), and good cause appearing therefore, IT IS THEREFORE
 2   ORDERED that:
 3          Plaintiff’s Motion for Voluntary Dismissal of Tort Claims is GRANTED. Pursuant to
 4   Federal Rule of Civil Procedure 41(a)(2), the following causes of action in Plaintiff’s First
 5   Amended Complaint are dismissed, without prejudice, effective immediately: Second Cause of
 6   Action (Conversion), Third Cause of Action (Fraud), Fourth Cause of Action (Breach of Duty
 7   of Good Faith and Loyalty), and Fifth Cause of Action (Tortious Interference with Prospective
 8   Economic Advantage). Each party shall bear their own costs and attorneys’ fees with respect
 9   to the dismissal of the four tort causes of action.
10          The Pretrial Status Conference scheduled for June 3, 2019 is VACATED.
11          Plaintiff’s Motion for Entry of Final Judgment is GRANTED. Final Judgment shall be
12   entered in favor of Plaintiff Rackwise and against Defendant Archbold with respect to the First
13   Cause of Action for Declaratory Relief in the First Amended Complaint. In accordance with
14   this Court’s September 5, 2018 Memorandum of Decision, Findings of Fact, and Conclusions
15   of Law, Final Judgment shall be entered in favor of Rackwise, Inc. with respect to the
16   following findings of fact:
17          1.      On March 22, 2017, Rackwise Funding II, LLC validly exercised its warrants
18   and purchased 1,448,400 shares of Rackwise common stock.
19          2.      On March 22, 2017, Triple R-F, LLC validly exercised its warrants and
20   purchased 9,638,740 shares of Rackwise common stock.
21          3.      On March 23, 2017, Rackwise shareholders Rackwise Funding, LLC, Rackwise
22   Funding II, LLC, Black Diamond Financial Group, LLC, Black Diamond Holdings, LLC, and
23   Triple R-F, LLC, acting by written consent in accordance with § 3.3 of the Rackwise Bylaws,
24   ratified and approved the removal of Guy Archbold and Sherman Henderson as directors of
25   Rackwise effective February 3, 2017, and ratified and approved the appointment of Patrick
26   Imeson and Bart Richert as directors of Rackwise effective February 3, 2017.
27          4.      On March 23, 2017,           Rackwise shareholders Rackwise Funding, LLC,
28   Rackwise Funding II, LLC, Black Diamond Financial Group, LLC, Black Diamond Holdings,


                                                2
                       ORDER GRANTING VOLUNTARY DISMISSAL OF TORT CLAIMS
                                 AND ENTRY OF FINAL JUDGMENT
 1   LLC, and Triple R-F, LLC, acting by written consent in accordance with § 3.3 of the Rackwise
 2   Bylaws, ratified and approved the termination of Guy Archbold as an officer and employee of
 3   Rackwise effective February 3, 2017, and ratified and approved the appointment of Patrick
 4   Imeson as chief restructuring officer for Rackwise effective February 3, 2017.
 5           5.     No later than March 23, 2017, Defendant Archbold ceased to have any legal
 6   authority to hold himself out as an officer, director, or employee of Rackwise, Inc., or to act on
 7   behalf of Rackwise, Inc.
 8           6.     The Rackwise Board, in acting to terminate defendant Archbold as an officer,
 9   director, and employee of Rackwise effective February 3, 2017, and as ratified by the
10   Rackwise shareholders, had just cause.
11           The Final Judgment of the Court is that a permanent injunction is entered prohibiting
12   and enjoining Guy Archbold, his agents, and any party acting in concert with him or his agents,
13   from:
14           1.     accessing or logging into, or attempting to access or log into, Rackwise, Inc.’s
15   account in the U.S. SEC’s online EDGAR filing system;
16           2.     representing himself to anyone as being an officer, director, or employee of, or
17   otherwise affiliated with Rackwise, Inc.; and
18           3.     acting, attempting to act, or purporting to act on behalf of Rackwise, Inc.
19
20           IT IS SO ORDERED.
21   Dated: May 28, 2019
22
23
24
25
26
27
28


                                                3
                       ORDER GRANTING VOLUNTARY DISMISSAL OF TORT CLAIMS
                                 AND ENTRY OF FINAL JUDGMENT
